Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing LITHIA ANNOUNCES RESULTS OF INVESTIGATION; REVISES PREVIOUSLY RELEASED PRELIMINARY 2007 EARNINGS MEDFORD, OREGON, April 1 st , 2008 (For immediate release) – Lithia Motors, Inc. (NYSE: LAD) Lithia Motors, Inc. announced that the previously reported investigation has been completed and special legal counsel, together with Ernst & Young LLP, the independent external accounting firm assisting special counsel, have issued their final report to the company’s Audit Committee which has accepted the report. The investigation examined certain irregularities in the reporting of car sales for purposes of manufacturer sponsored volume-based incentive programs. The report’s conclusions were that occurrences of misconduct were found only in a limited number of stores; the financial impact of known instances is inconsequential, the most significant instances of misconduct were previously detected by the company or through manufacturer audits; and the misconduct arose only at the store level and was not directed or encouraged by senior management. The financial impact of the irregularities detected by the investigation did not materially change from those identified in the Company’s March 17 th Form 12b-25. CEO Sid DeBoer stated, “We are pleased that the investigation is completed and our reporting problems were isolated and had minimal financial impact.” Mr. DeBoer continued, “As the final investigative report was not delivered until March 29, KPMG LLP, our independent public accounting firm, has not had adequate time to review the results of the investigation.
